 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10

11   NEVADA IRRIGATION DISTRICT,      )   Case No. 2:21-CV-00851 JAM-CKD
                                      )
12                     Plaintiff,     )
                                      )
13        v.                          )
                                      )
14   EILEEN SOBECK, in her official   )
     capacity as Executive Director   )
15   of the California State Water    )   RELATED CASE ORDER
     Resources Control Board, et al., )
16                                    )
                       Defendants.    )
17   YUBA COUNTY WATER AGENCY,        )
                                      )
18                     Plaintiff,     )
                                      )   Case No. 2:21-CV-00861 WBS-KJN
19        v.                          )
                                      )
20   EILEEN SOBECK, in her official   )
     capacity as Executive Director   )
21   of the California State Water    )
     Resources Control Board, et al., )
22                                    )
                       Defendants.    )
23

24        Examination of the above-entitled actions reveals that these

25   actions are related within the meaning of Local Rule 123 (E.D. Cal.

26   2005).   Accordingly, the assignment of the matters to the same

27   judge and magistrate judge is likely to affect a substantial

28   savings of judicial effort and is also likely to be convenient for


                                      1
 1   the parties.

 2        The parties should be aware that relating the cases under

 3   Local Rule 123 merely has the result that these actions are

 4   assigned to the same judge and magistrate judge; no consolidation

 5   of the actions is effected.   Under the regular practice of this

 6   court, related cases are generally assigned to the judge and

 7   magistrate judge to whom the first filed action was assigned.

 8        IT IS THEREFORE ORDERED that the action denominated

 9   2:21-CV-00861 WBS-KJN be reassigned to Judge John A. Mendez and

10   Magistrate Judge Carolyn Delaney for all further proceedings, and

11   any dates currently set in this reassigned case only are hereby

12   VACATED.   Henceforth, the caption on documents filed in the

13   reassigned cases shall be shown as 2:21-CV-00861 JAM-CKD.

14        IT IS FURTHER ORDERED that the Clerk of the Court make

15   appropriate adjustment in the assignment of criminal cases to

16   compensate for this reassignment.

17        IT IS SO ORDERED.

18

19   Dated:   May 24, 2021            /s/ John A. Mendez
                                      THE HONORABLE JOHN A. MENDEZ
20
                                      UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28


                                      2
